ACCEPTED
                                                                              06-15-00086-CR
                                                                   SIXTH COURT OF APPEALS
                                                                         TEXARKANA, TEXAS
                                                                         7/14/2015 2:59:58 PM
                                                                             DEBBIE AUTREY
                                                                                       CLERK

                          NO. 06-15-00086-CR

                 IN THE Sixth COURT OF APPEALS               FILED IN
                                                      6th COURT OF APPEALS
                                                        TEXARKANA, TEXAS
                              OF TEXAS                7/14/2015 2:59:58 PM
                             At Texarkana                 DEBBIE AUTREY
                                                              Clerk



                         Samuel Moses Williams,
                             APPELLANT
                                   V.
                           The State of Texas,
                              APPELLEE



                     APPELLANT'S BRIEF

               On appeal from Cause Number 1421392—1421395
                            In the 8thDistrict Court
                            Hopkins County, Texas
                    Honorable Eddie Norhthcutt, Presiding


Charles E. Perry,
1101 Main Street, Commerce,
Texas 75428 Texas Bar No.
15799700
903-886-0774,fax 9030-886-2043
ATTORNEY FOR APPELLANT


                 NO ORAL ARGUMENT REQUESTED
                     IDENTITIES OF PARTIES AND COUNSEL

       Pursuant to the provisions of Rule 38.1(a), Texas Rules of Appellate

Procedure, a complete list of the names of all parties to this action and counsel

are as follows:


Parties:                       Samuel Moses Williams, Appellant

                               State of Texas, Appellee


Attorneys for                       Charles E. Perry
the Appellant:                      Attorney at Law,
                                    1101 Main Street,
                                    Commerce, Texas 75428
                                    (On appeal only)

                                    Roland Ferguson
                                    Attorney at Law
                                    1804 Woodbridge Drive.
                                    Sulphur Springs, Texas 75482
                                    Attorney’s Address
                                    (Trial Attorney)


Attorneys for the State:            Nicholas Clay Harrison
                                    Jennifer Stine Morse
                                    Assistant District Attorneys,
                                    Hopkins County, T e x a s
                                    P.O. Box 882
                                    Sulphur Springs, Texas 75482


SAMUEL MOSES                             ii                    APPELLANT’S BRIEF
WILLIAMS
No. 06-15-00082-CR
                                 TABLE OF CONTENTS
                                                                                                      PAGE

IDENTITIES OF PARTIES AND COUNSEL ......................................................... ii

TABLE OF CONTENTS………………………………………………………..…iii

INDEX OF AUTHORITIES ........................................................................................ iv

STATEMENT OF THE CASE .................................................................................. 1

SUMMARY OF FACTS………………………………………………………….2-3

PROFESSIONAL EVALUATION OF RECORD…………………………………………….3-10

PRAYER……………………………………………………………………………11

CERTIFICATE
SERVICE……………………………………………………….………………………………...12




SAMUEL MOSES                                             iii                            APPELLANT’S BRIEF
WILLIAMS
No. 06-15-00082-CR
                                     INDEX OF AUTHORITIES
CASES                                                                                                   PAGE

Anders v. California, 386 U.S. 738 (1967) ...................................................... 4


Brooks v. State, 323 S.W.3d 893……………………………………......................5


Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969) .............................. 4


Griffin v. State, 614 S.W.2d 155 (Tex.Crim.App. 1981) ................................ 3


Hooper v. State, 214 S.W. 3d 9,13(Tex.Crim.App.2007)……………………….….5


Jackson v. Virginia, 443 U.S. 307 (1979) ....................................................... 5


Leday v. State, 983 S.W.2d 713, 718 (Tex.Crim.App. 1998)………………………7


Stafford v. State, 813 S.W.2d 503 (Tex.Crim.App. 1991)…………………….10


Turro v.State, 867 S.W.2d 43, 47(Tex.Crim.App. 1993)………………………….5



CODES, RULES AND CONSTITUTIONAL PROVISIONS
Tex.R.App.Pro. 38 ............................................................................................. 1

Tex.R.App.Pro. Rule 38.1(a) .......................................................................... ii

Tex.R.Evid., Rule 801(d)……………………………………………………….7-8


 SAMUEL MOSES
 WILLIAMS                                              iv                                APPELLANT’S BRIEF
 No. 06-15-00082-CR
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Samuel Moses Williams, Appellant in this cause, by and through

his attorney of record, Charles E. Perry and, pursuant to the provisions of TEX. R.

APP. PRO. 38, et seq., files this brief on appeal.



                           STATEMENT OF THE CASE

      Appellant was indicted on four counts of sexual indecency with a child. (CR,

pp. 17 and 31) on #1424392, (CR 29-30) on #1424393, (CR 5) on # 1434394, (CR

5 on # 1424395. Appellant entered a plea of not guilty on all indictments, but on

April 7, 2015, a jury found him guilty on all indictments. (CR, p.107) on # 1424392,

(CR.93 and 94) on # 1424393, (CR 93 and 94) on # 1424394 and (CR 93 and 94)

on # 1424395. After a punishment trial, the court assessed a 20-year sentence on

each verdict with the first two judgments of conviction to run concurrently and the

latter two judgments of conviction to run consecutively. (CR, p.107).Appellant

gave timely written notice of appeal on May 19, 2015.(CR,p.117) on

#1424392, (CR 99) on # 1424393, (CR 99) on # 1424394 and (CR 99) on #

1424395. This brief is due to be filed on or before July 28, 2015.




SAMUEL MOSES
WILLIAMS                                   1                      APPELLANT’S BRIEF
No. 06-15-00082-CR
                        SUMMARY OF THE FACTS

       Appellant lived in a trailer park and was neighbors to the two

complaintant’s 12 year old twins K-a and K-e. During the month of October

2014, only the Appellant and the K-a and K-e were alone with the Appellant

in the back room of his trailer where K-a and K-e testified that the Appellant

committed the acts complained of and made the basis of the four indictments

for indecency with a child in this case. The minor girls testified that the

Appellant’s inappropriate touching of them on their buttocks, breasts and

private parts started and was done initially under the guise of the fact that they

were wrestling. The minor child K-a wrote a (out-cry) letter detailing the

complained of acts and gave the letter to a woman who was a neighbor

(witness) and looked after the minor girls from time to time who later went to

the authorities. After being taken into custody, the Appellant made a statement

that was video recorded and which statement implicated himself for the acts of

indecency with a child for which he stood trial under the four indictments in

the instant case. After a jury found the Appellant guilty on all four

indictments, there was a punishment trial before the court and without the

jury. At punishment the state presented evidence of a prior sexual crime
SAMUEL MOSES
WILLIAMS                                2                        APPELLANT’S BRIEF
No. 06-15-00082-CR
committed by the Appellant as a juvenile for which he was ultimately sent to

the Texas Youth Commission and for failing to register as a sex offender

committed as an adult for which after being placed on community supervision

was later incarcerated. The Appellant did not testify during the punishment

phase but several people who knew the Appellant did and said that he was not

a violent person and did not need a long period of incarceration.




SAMUEL MOSES
WILLIAMS                             3                      APPELLANT’S BRIEF
No. 06-15-00082-CR
                 PROFESSIONAL EVALUATION OF THE RECORD

      Counsel has reviewed the appellate record in this cause and reluctantly

concludes that as a matter of professional judgment, the record contains no

reversible error and no jurisdictional defects are present. Where counsel

concludes that there are no arguable grounds for reversal, he is required to

present a professional evaluation of the record demonstrating why there are

no arguable grounds to be advanced. Anders v. California, 386 U.S. 738

(1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).




Sufficiency of the Evidence

       The two [Complainant’s], K-a and K-e’s, account of the sexual

encounters with Appellant (Vol. 6 p. 52 line 6 to p. 117 line 11) was fairly

consistent with K-a’s writing or outcry letter she gave to her neighbor Sadie

Burnett (State exhibit 7 admitted in Vol. 6 p. 33). Also, it can be argued that

the Appellant implicated himself squarely within the purview of the four

indictments in the instant case by the video statement that he gave to the law

enforcement authorities and was admitted into evidence in ( State exhitbit 5


SAMUEL MOSES
WILLIAMS                               4                      APPELLANT’S BRIEF
No. 06-15-00082-CR
Vol.5p.271).While the defense sought to impeach [Complainant’s] credibility,

the evidence is reviewed in the light most favorable to the verdict. The

evidence in this case is therefore legally sufficient to support the allegations.

Jackson v.Virginia,443 U.S. 307(1979); Griffin v .State, 614 S.W.2d 155

(Tex.Crim.App.1981). Brooks v. State,323 S.W.3d 893,895(Tex. Crim. App.

2010). Deference is given to “the responsibility of the trier of fact to fairly

resolve conflicts in testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Hooper v State, 214 S.W.3d 9,

13(Tex.Crim.App.2007). When faced with conflicting evidence, there is a

presumption that the tryer of fact resolved any such conflict in favor of the

prosecution, and there is deference to that resolution. Turro v.State, 867 S.W.
2d 43, 47 (Tex. Crim. App. 1993).




SAMUEL MOSES
WILLIAMS                               5                        APPELLANT’S BRIEF
No. 06-15-00082-CR
Voir Dire

       The defense and state agreed to strike a venireperson for cause (Vol. 5,

p.165 and 166). The defense moved to strike a venireperson for cause and after

a valiant effort to rehabilitate the venireperson the court granted the defense

motion to strike to venireperson for cause. (Vol. 5, pp. 182-186). The defense

made a motion to strike a venireperson (Vol. 5, p. 195: lines 7-8) and the court

sua sponte struck the venireperson without objection from the state

(Vol.5,p195).The defense challenges for cause to two venirepersons was

therefore granted. There were no other issues raised during the voir dire

proceedings and no fundamental error was made.



Trial Objections

      There was an objection to a statement by witness Dennis Findley who

was an investigator with the Hopkins County Sheriff’s office. The objection

was to relevance with respect to a question as to whether it was standard

procedure to go out and get a SANE nurse when the case was only a touching

case and after saying he was not a SANE examiner and it was not standard

procedure, he was asked to give a little bit of a picture of what that entails and

SAMUEL MOSES
WILLIAMS                                6                       APPELLANT’S BRIEF
No. 06-15-00082-CR
the defense objected on relevance. The state said that it was relevant since he

chose not to ask for such an exam and the objection by the defense was

overruled. (Vol. 5. P. 245).

      There was an objection to a statement by witness Sadie Burnett on the

grounds of hearsay which was sustained.(Tex.R.Evid. 801(d)). The court

granted the defense motion for an instruction for the jury to disregard the

statement and answer which was granted and such instruction was given. There

was actually no answer articulated, so there was actually no hearsay answer and

no need to ask for a mistrial. (Vol. 6, pp. 3-15; p. 31 line 1). The defense

therefore was able to get all the relief that was necessary. This is especially true

since the question was not answered.” [O}verruling an objection to evidence

will not result in reversal when other such evidence was received without

objection, either before or after the complained of ruling.” Leday v. State, 983
S.W.2d 713, 718(Tex. Crim. App. 1998).

Punishment Trial and Notice of Extraneous Acts


      In the sentencing phase of the trial, there was an objection to juvenile

probation violations but objection was overruled on the basis that the violations

were the basis for the ultimate probation revocation.(Vol. 7, p. 29 lines 4 -25

and p.30 line 1). There was an objection to an investigator’s hearsay statement
SAMUEL MOSES
WILLIAMS                                 7                        APPELLANT’S BRIEF
No. 06-15-00082-CR
that was sustained (Tex. R. Evid. 801(d). (Vol. 7, p. 53 lines 19-25 and p. 54

lines 1-10).Later there was an objection to a witness restating the question and

the objection was overruled(Vol 7, p.61, lines 14-20). The defense objected to a

question as to whether the witness would leave their daughters with the

Appellant and the objection was overruled(Vol.7, p.65 lines 21-25 and p.66 line

1). There was an objection the state’s question as whether there anything else

about the girls’ behavior and the objection was sustained. (Vol.7, p. 82, lines

18-22).

       During the sentencing phase of the trial before the court the defense

made several objections. The defense objected to a question with regard to the

appellant’s violations while he was on juvenile probation, but was overruled

by the court they were the basis of his ultimate revocation.(Vol. 7, p 29 lines

4-25 and p.30 line 1). The defense’s next objection was sustained to hearsay

offered by an investigator.[Tex. R. Evid. 801(d)] (Vol.7,p 53 lines 19-25 and

p. 54 lines 1-10). The defense made an objection to a witness restating the

question and was overruled (Vol.7,p.61 lines 14-20). The state asked the

witness, if you had daughters would you leave them with Mr. Williams

(appellant) and the defense objected but was overruled.(Vol.7,p.65 lines 21-


SAMUEL MOSES
WILLIAMS                                8                       APPELLANT’S BRIEF
No. 06-15-00082-CR
15 and p. 66 line 1). The defense objection was sustained when the state

inquired of the witness if there was anything else about the behavior of the

complainants (girls). (Vol.7,p.83 lines 18-22). It would seem that with respect

to the questions asked by the state where the defense objection was sustained,

there was nothing so prejudicial to warrant a reversal of the case and this

would also seem to be the case with respect to the questions by the state where

to objection was overruled. This is true since the sentencing was before the

court and not the jury and the evidence in the guilt/ innocence stage was

compelling.

Notice of State Intent to Introduce Prior Convictions During Sentencing was

given (CR 39) as were Notice of other, crimes, wrongs and Acts (CR 99).




Jury Instructions


       The guilt/innocence jury instructions track the language of the

indictment, and trial counsel stated that he had no objections to the jury

charge. (Vol.6,p.175 line 8). Trial counsel did object to an omission in the jury

punishment instructions, but the court amended them in accordance with the

SAMUEL MOSES
WILLIAMS                               9                        APPELLANT’S BRIEF
No. 06-15-00082-CR
objection. (Vol.6, p.7). Neither charge is defective.



Conclusion

       Because counsel is unable to raise any arguable issues for appeal, he is

required to move for leave to withdraw. See Stafford v. State, 813 S.W.2d 503

(Tex.Crim.App.1991).Accompanying this brief is counsel’s motion to

withdraw on these grounds.




SAMUEL MOSES
WILLIAMS                                10                    APPELLANT’S BRIEF
No. 06-15-00082-CR
                               PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Counsel respectfully prays

 that this Court permit him to withdraw after this Court’s own examination of

 the record in this cause and to afford Appellant his right to file any pro se

 brief he may wish to file.

               Respectfully submitted,



               /s/ Charles E. Perry
               Charles E. Perry
               1101 Main Street
               903-886-0774.
               fax: 903-886-2043
               email:elyww@aol.com



               ATTORNEY FOR APPELLANT


               CERTIFICATE OF COMPLIANCE WITH T. R. C. P. 9.4(i)(3)

Relying on Microsoft word’s count feature used to create the Appellant’s Brief, I
certify that the number of words contained in the brief is 2,149 and the type used is
14 font.



                                                    /s/ Charles E. Perry
                                                    Charles E. Perry

 SAMUEL MOSES
 WILLIAMS                                  11                       APPELLANT’S BRIEF
 No. 06-15-00082-CR
                          CERTIFICATE OF SERVICE

       By affixing my signature above, I hereby certify that a true and correct

copy of the foregoing APPELLANT’S BRIEF, was delivered via electronic

delivery to the Hopkins County District Attorney’s Office, P.O. Box 882, Sulphur

Springs, Texas 75482, on this 14 th day of July, 2015.




                                                /s/ Charles E. Perry
                                                 Charles E. Perry




SAMUEL MOSES
WILLIAMS                                12                      APPELLANT’S BRIEF
No. 06-15-00082-CR